DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims
Claim 1-18 are currently pending.

Election/Restrictions
Applicant’s election with traverse of species storing the biomaterial in the solution at a temperature ranging from 0ºC to +5ºC, and a period of storage in which the solution is replaced once every two months during the duration of the storage and until the stored biomaterial is removed from storage, in the reply filed on 3/28/2022 is acknowledged. The traversal is on the ground(s) that there would be no undue burden to search all species together. This is found persuasive.
Claims 1-18 are being examined in this application.

Claim Objections
Claim 2 is objected to because of the following informalities: the recitation of “cell viability said at least one” (line 2) is suggested to read “cell viability, said at least one”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 1, recites the limitation “the composition”. There is insufficient antecedent basis for this limitation in the claim. Applicant may amend the limitation to recite “a composition” to overcome this rejection.
Claim 7, line 1, recites the limitation “the storing of the biomaterial”. There is insufficient antecedent basis for this limitation in the claim. Applicant is required to amend the claim so as to provide proper antecedent basis for this language in the claim.
Claim 8, line 1, recites the limitation “the storing of the biomaterial”. There is insufficient antecedent basis for this limitation in the claim. Applicant is required to amend the claim so as to provide proper antecedent basis for this language in the claim.
Claim 12, line 1, recites the limitation “the storing of the biomaterial”. There is insufficient antecedent basis for this limitation in the claim. Applicant is required to amend the claim so as to provide proper antecedent basis for this language in the claim.
Claim 13 recites limitations “the storing of the biomaterial” (line 1), “the storage” and “the stored biomaterial” (line 3). There is insufficient antecedent basis for these limitations in the claim. Applicant is required to amend the claim so as to provide proper antecedent basis for these languages in the claim.
Claim 15 recites limitations “the storing of the biomaterial” (line 1), “the storage” and “the stored biomaterial” (line 3). There is insufficient antecedent basis for these limitations in the claim. Applicant is required to amend the claim so as to provide proper antecedent basis for these languages in the claim.
Claim 16 recites limitations “the storing of the biomaterial” (line 1), “the storage” and “the stored biomaterial” (line 3). There is insufficient antecedent basis for these limitations in the claim. Applicant is required to amend the claim so as to provide proper antecedent basis for these languages in the claim.
Claim 18 recites limitations “the storing of the biomaterial” (line 1), “the storage” and “the stored biomaterial” (line 3). There is insufficient antecedent basis for these limitations in the claim. Applicant is required to amend the claim so as to provide proper antecedent basis for these languages in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-2 and 6 are rejected under pre-AIA  35 U.S.C. 102 as being anticipated by Cole et al (Arthritis & Rheumatism. 1994;37(12):1727-1734. Cited on IDS).
The instant claims recite a method for storing a biomaterial comprising: preparing a composition by placing a biomaterial in a solution that includes at least one agent that reduces or prevents a loss of biomaterial properties, wherein the solution is an animal product-free solution, the biomaterial comprises chondrocytes in an extracellular matrix or cartilage, and the at least one agent comprises doxycycline having a concentration ranging from 10 µM to 30 µM, and wherein said biomaterial properties comprise cell viability and extracellular matrix integrity, said extracellular matrix integrity including extracellular matrix permeability.
Cole teaches a method comprising culturing tibias (a biomaterial comprises chondrocytes in an extracellular matrix or cartilage, see p.1727 col right – last para, p.1728 col left – first para) in serum-free media (an animal product-free solution) containing Dulbecco’s Modified Eagle’s Medium, glucose (at least one additive that promotes retention of extracellular matrix integrity and cell viability), and 5 μg/ml (11.25 μM) of doxycycline (at least one agent that reduces or prevents a loss of biomaterial properties, wherein said biomaterial properties comprise cell viability and extracellular matrix integrity, said extracellular matrix integrity including extracellular matrix permeability), and storing conditioned media aspirated from cultures (p.1728 col right – para 2), wherein tibias cultured with 5 μg (11.25 μM) doxycycline increased in size (reduces or prevents a loss of biomaterial properties comprise cell viability and extracellular matrix integrity including extracellular matrix permeability) (p.1731 col right – last para).
Therefore the reference anticipates the claimed subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 3-5 and 7-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cole et al (Arthritis & Rheumatism. 1994;37(12):1727-1734. Cited on IDS) as applied to claims 1-2 and 6 above, further in view of Kim et al (Tissue Engineering. 1996;2(1):75-81.).
Cole does not teach the method further comprises the claimed storage temperature (claims 3-5), and the claimed storage period (claims 7-12).
Kim teaches a method comprising storing chondrocytes for 4 weeks at 4ºC in culture media, wherein preservation of chondrocytes at 4ºC in an appropriate media yields viable, functional cells that can be subsequently utilized to engineer new cartilage (Abstract, p.77 para 2).
Thus, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to store chondrocytes at 4ºC for a period from hours to 3 months, since Cole and Kim both disclose a method comprising culturing and storing chondrocytes, and Kim specifically discloses that chondrocytes are stored at 4ºC for 4 weeks, and that preservation of chondrocytes at 4ºC yields viable, functional cells that can be subsequently utilized to engineer new cartilage. Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to store chondrocytes at 4ºC for a period from hours to 3 months with a reasonable expectation of success.

Claims 13-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cole et al (Arthritis & Rheumatism. 1994;37(12):1727-1734. Cited on IDS) as applied to claims 1-2 and 6 above, further in view of Cook et al (WO 2012/097190 A2; 7/19/2012).
Cole does not teach the method further comprises the claimed storage interval (claims 13-18).
Cook teaches a method for tissue storage and preservation for extended periods of time (Abstract), comprising storing tissue in culture media for about 7-100 days (p.7 line 3-5), wherein the media is changed at least once, twice, or three times during storage, e.g., about at least once a week, or at least about once a month during storage (p.7 line 12-17).
Thus, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate the claimed storage interval, since Cole discloses a method comprising culturing and storing tibias in culture media, and Cook discloses a method for storing and preserving a tissue in culture media for extended periods of time, wherein the media is changed at least once, twice, or three times during storage. Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to incorporate the claimed storage interval with a reasonable expectation of success.

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651